Order, Supreme Court, New York County (Paul G. Feinman, J.), entered August 20, 2009, which, to the extent appealed from as limited by the briefs, granted defendant’s cross motion for summary judgment declaring no duty to defend or indemnify plaintiff Bovis in an underlying personal injury action, unanimously affirmed, with costs.
As a purported additional insured under a commercial liability policy, Bovis was required to give defendant notice of the underlying claim as soon as practicable. Absent a valid excuse, the failure to satisfy this notice requirement, which is a condition precedent to coverage, vitiates the policy (Security Mut. Ins. Co. of N.Y. v Acker-Fitzsimons Corp., 31 NY2d 436, 440 *406[1972]). Here, defendant properly denied coverage inasmuch as plaintiff’s May 2006 notice was not given to defendant until nine months after the claim accrued. Concur — Mazzarelli, J.E, Friedman, Catterson, DeGrasse and Manzanet-Daniels, JJ.